Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the through holes have a weir shaped portion.  It is not clear what shape a weir shaped portion is.  For purposes of examination, the weir shaped portion is equated with the shape of the aperture that is created by piercing or via intermeshing rollers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Isele et al (US20150250662 cited as US10206826).
Isele is directed to a three dimensional substrate for a liquid permeable substrate for an absorbent article.  The substrate includes a plurality of recesses, a plurality of projections, and a plurality of land areas. The land areas surround at least a majority of the plurality of projections and a plurality of the recesses. The plurality of recesses, the plurality of projections, and the plurality of land areas together form a first three-dimensional surface on a first side of the substrate and a second three-dimensional surface on a second side of the substrate. The substrate has an overall z-directional height in the range of about 1000 μm to about 6000 μm according to the Overall Substrate Height Test (ABST).
Isele teaches an absorbent core, equated with the absorber claimed.
Isele teaches the three-dimensional substrate is applied as a liquid permeable top sheet (col. 1, lines 60-65).  The substrate comprise first elements that are projections that have a first z-directional height and at least second elements that are land areas that have a second z-directional height.  The substrates may also have a plurality of apertures.  The substrates provide for fluids to quickly moved away from the skin to the wearer (col. 16, lines 35-45). 
As shown in Fig. 17-25, the liquid permeable substrate 400 comprises a plurality of land areas 412, plurality of recesses 414 and plurality of projections 416.   The projections 416 are referred to as dome shaped on a wearer facing surface.  Isele teaches projections that are dome shaped convexes and the recesses are the grooves formed between adjacent convexes. 
Isele teaches the recesses 414 define an aperture 422 at a location most distal form a top peak.  A perimeter 423 of a majority of, or all of the apertures 422 maybe form a bottom most portion or plane of the substrate 400.  Isele teaches the apertures can extend through the first and second layers (col. 20, lines 60-67, col. 21, lines 1-25).  Therefore, Isele teaches through holes are provided in a circumferential direction of the dome shaped projections.  Isele does not explicitly teach the peripheral edge portions of the through holes are high-density portions where constituent fibers of the nonwoven fabric are pushed to part around the through-holes.  
Isele teaches the topsheet is a nonwoven fabric and therefore the fibers surrounding the hole would inherently be pushed to parts around the hole as the process of forming the holes is one of intermeshing rollers as shown in Fig. 27 which would inherently pierce the fibrous substrate and push the fibers to the edge of the holes. As Isele teaches apertures formed by intermeshing rollers it is reasonable to presume that the weir shape is inherent to the aperture shape where the fibers are pushed aside and create a weir.
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
	It would have been obvious to one of ordinary skill in the art before the effective filing date to form a perforation or through-hole with fibers pushed to the side motivated to produce a perforation in a top sheet article.
As Isele teaches apertures in the recesses of the convex dome portions, Isele teaches a part of the peripheral edges of the convexes is formed by a part of the peripheral edges portions of the holes.
Isele teaches the projection 416 have a z direction height of the convex dome shapes is 300 micron to about 6000 micron, 500-500 micron, and 300-3000 micron, 500-2000 micron, 800-1400 micron, 1150-1200 micron (col. 23, lines 1-10).  The recesses have a z direction height of 200-3000 micron, 300-2000, 100-2000, 500-2000 micron as well as other ranges (col. 23, lines 11-24).  As the z direction heights of the convex dome shape projections and the recesses overlaps in ranges, this would be a 0% difference in height.  As the range of z direction heights of the recesses is lower than the projections, the ranges would be in the range of 0-50%.  For example a projection height of 6000 micron and a recess height of 3000 would be effectively 50%.
In another embodiment, the apertures within the recesses 414 and the portion of the recesses 414 most distal from the top peaks 425 of the projections 416 may form the bottom most portion or plane of the substrate (col. 20, lines 60-67, col. 21, lines 1-25).


    PNG
    media_image1.png
    655
    828
    media_image1.png
    Greyscale


As to claim 2, Isele teaches the substrate is a fibrous nonwoven made from fibers that have a denier of 0.5 to 6 (col. 19, lines 1-10).  The topsheet can be a nonwoven with a basis weight of 10 to 50 gsm or preferably from 12 to 30 gsm (col. 7, lines 5-22).  Isele teaches the basis weight of the first layer is 10 to 25 gsm and the second layer 10 to 45 gsm and combined is 20 to 70 gsm (col. 19, lines 45-53) which overlaps the claimed range.
As to claim 3, Isele teaches a staggered arrangement of projections.  Isele teaches the main point being that the rows of apertures and the rows of projections are staggered. By staggering the apertures and projections in this fashion, better softness is achieved in the wearer-facing surface of the substrate 400 owing to a soft projection or projection crest being intermediate two apertures (col. 22, lines 59-64).  
As shown in Fig. 17-24, the holes are disposed in the recesses around the convex dome projections as claimed.
As to claims 4 and 7, Isele teaches the apertures have a ferret (length of the aperture) in the range of 0.5 mm to 4 mm (col. 23, lines 48-57).  As Isele teaches apertures formed by intermeshing rollers it is reasonable to presume that the weir shape is inherent to the aperture shape where the fibers are pushed aside and create a weir.
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
	It would have been obvious to one of ordinary skill in the art before the effective filing date to form a perforation or through-hole with fibers pushed to the side motivated to produce a perforation in a top sheet article.
As to claims 6, Isele teaches a staggered arrangement of convexes (col. 22, lines 59-64).  Isele teaches the through holes are provided in an arrangement around the convex projections per the intermeshing rollers.  According to Fig. 21, the holes 422 are provided in front and back sides of the convex projection as well as on each side.  As the apertures are in the recess portions, the apertures are in the grooves.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Isele et al (US20150250662) in view of Muth et al (US 7390553).
As to claims 4 and 7, Isele teaches the apertures have a ferret (length of the aperture) in the range of 0.5 mm to 4 mm (col. 23, lines 48-57).  As Isele teaches apertures formed by intermeshing rollers it is reasonable to presume that the weir shape is inherent to the aperture shape where the fibers are pushed aside and create a weir.
In the alternative, Muth teaches a nonwoven laminate that is perforated and the perforations provide for a “weir” at the edge of the projection as shown in Fig. 4 and 5. Muth creates the perforations with perforating rollers that have pins or protrusions that pierce the nonwoven (col. 3, lines 46-62). Muth teaches a use for a topsheet in Table 3 (col. 3).

    PNG
    media_image2.png
    305
    704
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to produce an aperture or through hole with a weir feature at the edge as Muth teaches this is a known method and result from perforating with rollers.

Claims 5, 9, 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Isele et al (US20150250662) in view of Moritani (WO2015146452 cited as US20170014280). 
As to claim 5, 9, 10 and 11, Isele teaches the dimensions of the apertures is 0.5 mm to about 4 mm, 0.8 to 3 mm, 1 to 2 mm (col. 23, lines 49-55).
Isele differs and does not teach the dimension of the convex dome shape.
Moritani is directed to a topsheet for an absorbent article that is formed from a nonwoven that is embossed to produce extruded protrusions.  
Moritani teaches in FIG. 12 shows processing equipment for the top sheet 30 and the second sheet 40 for manufacturing the article and is formed by a pressing roll 90 in which a large number of pressing protrusions 90a are formed on the peripheral surface in the arrangement pattern of the protruding protrusions 31, and a depression corresponding to the pressing protrusion 90a. 91a, and a concave roll 91 having a joint convex portion 91b provided in the above-described arrangement of the top and second joint portions 80 between the concave portions 91a, and a joining roll 92 facing the concave roll 91. Although the shape of the convex part of the pushing roll 90 can be determined as appropriate, it has a truncated truncated cone shape having a cross section (for example, a circle, an ellipse, a regular polygon, etc.) that matches the shape of the extruded raised part 31 to be formed. preferable. The extruded raised portion 31 is formed by processing [0111].
Moritani teaches the dome shaped projections form an extruded ridge 31.  The dimension of 31m in the MD direction is equal to or smaller than a central space 80y.  31 is the dimension from center to center of the domes. As shown in Fig. 8, 31c is the CD dimension of the dome and is 2.7-9 mm and the height is 0.8 to 2 mm and the dimension 31m of the dome in the MD direction and 2.7 to 9 mm [0098]. 

    PNG
    media_image3.png
    499
    457
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    420
    494
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    423
    506
    media_image5.png
    Greyscale

Moritani overlaps the claimed range of 3 to 10 mm for the convex projections.  
Moritani teaches the advantages of the topsheet having the extruded projections prevents the occurrence of wrinkles in the MD direction in the topsheet. 
Isele teaches the size of the apertures is 0.5 mm to 4 mm in the broadest range.  0.5/3 is 16% and 4/10 is 40% which overlaps the claimed range of 15 to 35%.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ convex dome projections sizes of Mortani in the topsheet of Isele motivated to produce a topsheet with softness and improve fluid permeability and transport into the absorbent core while reducing wrinkles in the topsheet in the MD direction.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Isele et al (US20150250662) in view of Muth et al (US 7390553) and in further view of Moritani (WO2015146452 cited as US20170014280).
Claim 11 is dependent on claim 4 and claim 4 requires a weir shape. Isele teaches the apertures have a ferret (length of the aperture) in the range of 0.5 mm to 4 mm (col. 23, lines 48-57).  As Isele teaches apertures formed by intermeshing rollers it is reasonable to presume that the weir shape is inherent to the aperture shape where the fibers are pushed aside and create a weir.
In the alternative, Muth teaches a nonwoven laminate that is perforated and the perforations provide for a “weir” at the edge of the projection as shown in Fig. 4 and 5. Muth creates the perforations with perforating rollers that have pins or protrusions that pierce the nonwoven (col. 3, lines 46-62). Muth teaches a use for a topsheet in Table 3 (col. 3).

    PNG
    media_image2.png
    305
    704
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to produce an aperture or through hole with a weir feature at the edge as Muth teaches this is a known method and result from perforating with rollers.
Isele teaches the dimensions of the apertures is 0.5 mm to about 4 mm, 0.8 to 3 mm, 1 to 2 mm (col. 23, lines 49-55).
Isele differs and does not teach the dimension of the convex dome shape.
Moritani is directed to a topsheet for an absorbent article that is formed from a nonwoven that is embossed to produce extruded protrusions.  
Moritani teaches in FIG. 12 shows processing equipment for the top sheet 30 and the second sheet 40 for manufacturing the article and is formed by a pressing roll 90 in which a large number of pressing protrusions 90a are formed on the peripheral surface in the arrangement pattern of the protruding protrusions 31, and a depression corresponding to the pressing protrusion 90a. 91a, and a concave roll 91 having a joint convex portion 91b provided in the above-described arrangement of the top and second joint portions 80 between the concave portions 91a, and a joining roll 92 facing the concave roll 91. Although the shape of the convex part of the pushing roll 90 can be determined as appropriate, it has a truncated truncated cone shape having a cross section (for example, a circle, an ellipse, a regular polygon, etc.) that matches the shape of the extruded raised part 31 to be formed. preferable. The extruded raised portion 31 is formed by processing [0111].
Moritani teaches the dome shaped projections form an extruded ridge 31.  The dimension of 31m in the MD direction is equal to or smaller than a central space 80y.  31 is the dimension from center to center of the domes. As shown in Fig. 8, 31c is the CD dimension of the dome and is 2.7-9 mm and the height is 0.8 to 2 mm and the dimension 31m of the dome in the MD direction and 2.7 to 9 mm [0098]. 
Moritani overlaps the claimed range of 3 to 10 mm.  
Moritani teaches the advantages of the topsheet having the extruded projections prevents the occurrence of wrinkles in the MD direction in the topsheet. 
Isele teaches the size of the apertures is 0.5 mm to 4 mm in the broadest range.  0.5/3 is 16% and 4/10 is 40% which overlaps the claimed range of 15 to 35%.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ convex dome projections sizes of Mortani in the topsheet of Isele motivated to produce a topsheet with softness and improve fluid permeability and transport into the absorbent core while reducing wrinkles in the topsheet in the MD direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Billgren EP 0687169
Suzuki JP 2008073396
Hirose US 7972985
Nakashita; Hachino WO 2013129236
Sasaki WO 2015098373

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759